NO. 07-05-0167-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                     MAY 4, 2005
                           ______________________________

                           DODERICK D. BRACY, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

         NO. 2004-491,348; HONORABLE LARRY B. “RUSTY” LADD, JUDGE
                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.